Title: From Alexander Hamilton to John F. Hamtramck, 12 May 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


Sir
New York May 12th. 1799

In the same expectation, which has dictated preceding letters to you; namely that Brigadier General Wilkinson has left his station for the seat of Government & that the command in his absence has devolved upon you, I send you the copy of a letter from the Secy of War to me of the 11 of April last and of the inclosures to which it refers respecting the marking of the Indian Boundary line, also the copy of a letter from the Secy of The Treasury of the 8th instant on the same subject.
Agreeably to the intimation in the last letter it is my desire that you immediately communicate with the Surveyor General and afford him such assistance for effecting the object as he may deem adequate. In this you will fulfil the direction of the Secretary of War.
As this is a matter of great importance to the UStates, I shall rely that nothing on the part of the military will be wanting which can tend to a speedy and effectual execution.
With great consideration   I am Sir   Yr. Obed serv
If the cause of the past disappointments can be ascertained by you, I shall be glad that you will communicate it.

Col. HamtramckFort Wayne.
